DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Title: It is noted that in the instant Response to Office Action of 1/19/2021, Applicant’s Representative amended the title to be: “METHOD AND APPARATUS FOR DECODING A VIDEO SIGNAL BASED ON A ROW TRANSFORM AND A COLUMN TRANSFORM.” For purposes of categorizing patent applications before this Office by subject, the current title is inadequate in detail with regard to categorization. The current title fails to provide a requisite level of description necessary to deduce technical aspects of this application. The title should include group index aspects indicative of the transforms, as this technical feature is germane to the instant application. 
Claim Interpretation: The independent claims have been amended to recite the further feature(s) of wherein each row transform or column transform is identified based on a transform type identifier, and the transform type identifier is signaled. Particularly with regard to the feature the transform type identifier is signaled, it is interpreted that the transform type identifier is signaled subsumed into the group index such that the group index contains and transports the transform type identifier either explicitly or implicitly. Should the transform type identifier be separately signaled, this would go beyond the disclosure as originally filed so as to be not disclosed, would contradict the 
(See Figure 8, S840, and correspondingly, Figure 9, S910)
103 Rejection(s): In the instant Response, Applicant’s Representative argues that the cited Karczewicz reference fails to disclose the newly added claim features of the independent claims, relying on the particularity of the newly recited feature: wherein, if the transform type identifier has a value of 0, 1, 2, 3, or 4, a transform type corresponds to null transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), Karhunen-Lo'eve Transform (KLT), or Discrete Fourier Transform (DFT), respectively.
However, these arguments fail because identifying a transform with an identifier, empirically a binary number, is obvious and necessary to identify the transform, and a particular representation, namely a particular binary number, fails to provide patentable distinction. That is, referring to a particular transform by a particular representation as recited is an exercise in obviousness.  
Both Yang and Karczewicz disclose wherein each row transform or column transform is identified based on a transform type identifier, and the transform type identifier is signaled. Yang discloses that a set of transforms is selected and signaled by a transformation index at at least paragraph 0079; in the set of transforms, necessarily an index corresponding to the transform will indicate the particular transform; that is, there will be a representation of the transform which is subsumed into the higher level transformation matrix index for transmission. Similarly, Table 1 of Karczewicz discloses a high level index for a set of directional transforms, each transform in the set is necessarily identified by a representation of the transform and also an explicit function index within the transform set, both of which are subsumed into the high level mode index for transmission such that either reads upon this feature. 
Karczewicz teaches wherein row transforms within the row transform set or column transforms within column transform set have a different transform type. In Karczewicz, the mode sets of transform functions are in a single direction and may differ to find the best set of different transform functions for the mode, thus teaching the recited. See Table 1 in conjunction with paragraphs 0022 and 0027.
Finally, with regard to the recitation wherein, if the transform type identifier has a value of 0, 1, 2, 3, or 4, a transform type corresponds to null transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), Karhunen-Lo'eve Transform (KLT), or Discrete Fourier Transform (DFT), respectively, this is merely providing a representation or index for a transform. As discussed above, Yang discloses providing a representation for a transform, thus teaching this recitation. Also as discussed above, Karczewicz discloses providing both a representation and index for a transform, thus teaching this recitation.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Namely, the title should include aspects of indicating linear transforms as disclosed to be descriptive of the application; descriptive aspects are necessary for administrative efficacy of patent categorization by this Patent Office.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2012/0201303) in view of Karczewicz (US 2008/0260030), in yet further view of Cohen (US 2013/0003828). 

Regarding claim 16, Yang discloses A method of performing a transform based on a row transform and a column transform, (paragraphs 0008 and 0181 method of transform based on row/column transforms) comprising: encoding a row transform index set and a column transform index set for a transform unit; (paragraphs 0083-0086 a row index and a column index, each representing a corresponding set of transforms, for the transformation unit are encoded in a bitstream) determining a row transform set and a column transform set for the transform unit; ( paragraph 0041 in conjunction with paragraph 0068 a row transform set and a column transform set are selected for the transform unit based on the individual properties of each of the individual row/column transform sets) determining an optimal transform set including a row transform and a column transform for the transform unit from the row transform set and the column transform set based on a rate-distortion optimization; (at least paragraph 0106, and liberally throughout Yang, rate distortion cost is used to determine optimal combination of row and column transforms from the available sets of the same) and encoding a index corresponding to the optimal transform set for the transform unit. (paragraphs 0072, 0083, 0084, figure 1, S103, index information of selected transforms written into encoded data; also see paragraphs 0180/0181)
Further, Yang at least partially discloses wherein each row transform or column transform is identified based on a transform type identifier, and the transform type identifier is signaled, (a set of transforms is selected and signaled by a transformation index at at least paragraph 0079; in the set of transforms, necessarily an index corresponding to the transform will indicate the particular transform; that is, there will be a representation of the transform which is subsumed into the higher level transformation matrix index for transmission) and wherein, if the transform type identifier has a value of 0, 1, 2, 3, or 4, a transform type corresponds to null transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), (paragraph 0004 DCT transform explicitly disclosed, Null and DST implicitly disclosed; and while the identical identifier of 0 with null, for example, is not disclosed; as discussed above, per paragraph 0079, a representation of these transforms will be subsumed into the group index, and recovered at receiver to identify transform) Karhunen-Lo'eve Transform (KLT), or Discrete Fourier Transform (DFT), respectively.
When applied to the base disclosure of Yang with regard to these features, Karczewicz teaches wherein each row transform or column transform is identified based on a transform type identifier, and the transform type identifier is signaled, (Table 1 of Karczewicz discloses a high level index for a set of directional transforms, each transform in the set is necessarily identified by a representation of the transform and also an explicit function index within the transform set, both of which are subsumed into the high level mode index for transmission such that either reads upon this feature) and wherein, if the transform type identifier has a value of 0, 1, 2, 3, or 4, a transform type corresponds to null transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), Karhunen-Lo'eve Transform (KLT), or Discrete Fourier Transform (DFT), respectively. (as discussed above, Table 1 teaches providing both a representation and index for a transform; paragraph 0027 teaches DCT, and thus DST, and also KLT, or any other known transform, includes well known and classic DFT)
Yang fails to disclose the row transform index set including plural row transform indices, the column transform index set including plural column transform indices, wherein the plural row transform indices and the plural column transform indices are selected from a predetermined transform table,  determining the row/column transform set based on the plural row transform indices and the plural column transform indices, and wherein row transforms within the row transform set or column transforms within column transform set have a different transform type. 
However, Karczewicz teaches for vertical and horizontal transform sets indices for the respective sets that indicate the individual row/column transforms for each of the indices, (paragraphs 0021/0022 in conjunction with Table 1, and figure 2, modes 1 and 2) thus when applied to Yang teaching the row transform index set including plural row transform indices and the column transform index set including plural column transform indices. With regard to wherein the plural row transform indices and the plural column transform indices are selected from a predetermined transform table, this is vague and broad, and interpreted to mean that the indices are the number and rows of the transform unit. And Karczewicz teaches the number of indices for row/column correspond to the number of rows/columns, thus teaching the same. See Table 1. Karczewicz further teaches that with regard to vertical or horizontal transform sets, determining the transform set based on the plural indices, (paragraphs 0021/0022, shown Table 1) thus when combined with the combination of row and column transforms per Yang, teaching determining the row/column transform set based on the plural row transform indices and the plural column transform indices. Finally, Karczewicz teaches wherein row transforms within the row transform set or column transforms within column transform set have a different transform type. (paragraph 0022 in conjunction with paragraph 0027 and Table 1, set of different adjacent transform functions selected for each direction via prediction error minimization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Karczewicz to Yang because Karczewicz teaches it techniques are to be applied to transform function to reduce reconstruction error by reducing spatial patterns. (paragraph 0008)
Yang further fails to explicitly disclose the abstraction that the index corresponding to the optimal transform subset is a group index, wherein the group index represents an index corresponding to the combination of the row transform and the column transform. Yang discloses encoding the row and column sets in pairs, (paragraph 0084) not a single index. Karczewicz teaches signaling a single mode representing a set of transfer functions to reduce signaling overhead,(paragraph 0022 mode signaled from encoder specifying the particular set of transform functions) however this is for horizontal/vertical transform sets, not both. 
Cohen teaches a single index corresponding to pairs of vertical horizontal transforms (Figures 2A/2B), thus when applied to the combination of Yang and Karczewicz teaching encoding a group index as recited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Cohen to the combination of Yang and Karczewicz because Cohen teaches to use an index to identify horizontal and vertical pairs/sets of transform functions, (Abstract) with the obvious advantage that only a single index need be transmitted from transmitter to receiver. 
Regarding claim 20, Yang discloses wherein the transform unit includes a variable-size block (paragraphs 0104 and 0105, paragraph 0104 disclosing 4x4 blocks and paragraph 0105 disclosing 8x8 blocks: thus disclosing variable size blocks of 4x4 and 8x8) or a non-square block. (non-limiting due to recitation in the alternative)
Regarding claim 21, Yang discloses A method of decoding a video signal based on a row transform and a column transform, (Figure 6 decoder decodes, per paragraph 0181, based on row/column transforms) comprising: receiving the video signal including a row transform index set and a column transform index set; (paragraphs 0168 and 0180 decoder receives video stream including a row transform matrix indication and a column matrix indication specifying the row/column sets) determining a row transform set and a column transform set for a transform unit based on the plural row transform indices and the plural column transform indices; (again the indices are interpreted as merely requiring the size of the rows/columns matches the matrix, disclosed in Yang as described above, paragraphs 0180-0182, also paragraph 0139 and throughout Yang, a set of row/column transformation matrices are compiled, for example paragraph 0143) obtaining a index indicating a transform set to be applied for a transform unit, (paragraphs 0180/0181 and figure 9, S901/S902 index specifying row/column set) wherein the transform set includes a row transform and a column transform for the transform unit; (paragraphs 0180/0181/0187) deriving the row transform and the column transform corresponding to the index; (paragraphs 0180/0181/0187 row/column transforms derived from specifying index) and performing an inverse-transform on the transform unit based on the row transform and the column transform. (paragraphs 0185-0187 disclose the same, necessary part of decoding)
Further, Yang at least partially discloses wherein each row transform or column transform is identified based on a transform type identifier, (a set of transforms is selected and signaled by a transformation index at at least paragraph 0079; in the set of transforms, necessarily an index corresponding to the transform will indicate the particular transform; that is, there will be a representation of the transform which is subsumed into the higher level transformation matrix index for transmission) and the transform type identifier is obtained from the video signal, (shown figure 9 transform type will be recovered from subsuming matrix index) and wherein, if the transform type identifier has a value of 0, 1, 2, 3, or 4, a transform type corresponds to null transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), (paragraph 0004 DCT transform explicitly disclosed, Null and DST implicitly disclosed; and while the identical identifier of 0 with null, for example, is not disclosed; as discussed above, per paragraph 0079, a representation of these transforms will be subsumed into the group index, and recovered at receiver to identify transform) Karhunen-Lo'eve Transform (KLT), or Discrete Fourier Transform (DFT), respectively.
When applied to the base disclosure of Yang with regard to these features, Karczewicz teaches wherein each row transform or column transform is identified based on a transform type identifier, and the transform type identifier is obtained from the video signal, (Table 1 of Karczewicz discloses a high level index for a set of directional transforms, each transform in the set is necessarily identified by a representation of the transform and also an explicit function index within the transform set, both of which are subsumed into the high level mode index for transmission and subsequent reception such that either reads upon this feature) and wherein, if the transform type identifier has a value of 0, 1, 2, 3, or 4, a transform type corresponds to null transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), Karhunen-Lo'eve Transform (KLT), or Discrete Fourier Transform (DFT), respectively. (as discussed above, Table 1 teaches providing both a representation and index for a transform; paragraph 0027 teaches DCT, and thus DST, and also KLT, or any other known transform, includes well known and classic DFT)
Yang fails to disclose wherein the row transform index set includes plural row transform indices and the column transform index set includes plural column transform indices, and wherein the plural row transform indices and the plural column transform indices have been selected from a predetermined transform table, determining a row transform set and a column transform set for a transform unit based on the plural row transform indices and the plural column transform indices; and determining the row/column transform set based on the plural row transform indices and the plural column transform indices and wherein row transforms within the row transform set or column transforms within column transform set have a different transform type. 
However, Karczewicz teaches for vertical and horizontal transform sets indices for the respective sets that indicate the individual row/column transforms for each of the indices, (paragraphs 0021/0022 in conjunction with Table 1, and figure 2, modes 1 and 2) thus when applied to Yang teaching wherein the row transform index set includes plural row transform indices and the column transform index set includes plural column transform indices. With regard to wherein the plural row transform indices and the plural column transform indices have been selected from a predetermined transform table, this is vague and broad, and interpreted to mean that the indices are the number and rows of the transform unit. And Karczewicz teaches the number of indices for row/column correspond to the number of rows/columns, thus teaching the same. See Table 1. Karczewicz further teaches that with regard to vertical or horizontal transform sets, determining the transform set based on the plural indices, (paragraphs 0021/0022, shown Table 1) thus when combined with the combination of row and column transforms per Yang, teaching determining the row/column transform set based on the plural row transform indices and the plural column transform indices. Finally, Karczewicz teaches wherein row transforms within the row transform set or column transforms within column transform set have a different transform type. (paragraph 0022 in conjunction with paragraph 0027 and Table 1, set of different adjacent transform functions selected for each direction via prediction error minimization)

Reason to combine same as claim 16.
Furthermore, while Yang discloses signaling (and thus obtaining at the decoder side) the indication of the row and column transforms for reception by the decoder, (paragraph 0084) Yang further fails to disclose the further abstraction of a group index representing both row and column sets. Karczewicz teaches signaling a single mode representing a set of transfer functions to reduce signaling overhead, (paragraph 0022 a mode signaled from encoder specifying the particular set of transform functions for row or column) however this disclosed mode is for horizontal/vertical transform sets, not both. 
Cohen teaches a single index corresponding to pairs of vertical horizontal transforms (Figures 2A/2B), thus when applied to the combination of Yang and Karczewicz teaching obtaining a signaled group index as recited. 
Reason to combine Cohen with Yang and Karczewicz same as claim 16.
Regarding claim 25, Yang discloses wherein the transform unit includes a variable-size block (paragraphs 0104 and 0105, paragraph 0104 disclosing 4x4 blocks and paragraph 0105 disclosing 8x8 blocks: thus disclosing variable size blocks of 4x4 and 8x8) or a non-square block. (non-limiting due to recitation in the alternative)
 Regarding independent claim 26, claim 26 is an apparatus/device claim corresponding in scope to independent claim 16 and as such is taught by Yang in view of Karczewicz in yet further view of Cohen for reasons similar to those set forth above with regard to claim 16.  
Regarding claim 27, claim 27 is an apparatus/device claim corresponding in scope to independent claim 21 and as such is taught by Yang in view of Karczewicz in yet further view of Cohen for reasons similar to those set forth above with regard to claim 21.
Regarding claims 28-31, depending from the above independent claims, and identically reciting wherein a new transform type is added based on a reserved area, Yang fails to disclose the same.
However, Karczewicz teaches wherein a new transform type is added based on a reserved area. (paragraph 0023 in conjunction with paragraph 0027, reserved area provided by N or beyond N, and may be any known transform) 
Same rationale for combining Karczewicz and Yang as per claim 16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang (US 2015/0358631) teaches a variable-size block or a non-square block. (paragraph 0056)
Koo (US 10,924,736, US 2020/0314425, US 2020/0304791) is to be considered as disclosing the entirety of the claims after priority date of instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485    

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485
February 26, 2021